This is the second appeal of this case. See Borinstein v.Katzow (1944), 222 Ind. 548, 55 N.E.2d 260. On the former appeal the Supreme Court decided that the complaint was demurrable.
An amended complaint was then filed in the trial court and a demurrer sustained to it. This appeal is from that ruling.
There is no substantial difference between the amended and the original complaint. The operative facts remain the same. Our Supreme Court held that such operative facts do not constitute a cause of action.
Judgment affirmed.
NOTE. — Reported in 63 N.E.2d 146.
 *Page 1